Citation Nr: 0110938	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation due to treatment for the veteran's service-
connected right ankle disability requiring convalescence 
beyond January 31, 1998.  

2.  Entitlement to an increased evaluation for the residuals 
of a right ankle fracture, status-post fusion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to August 
1979.  

The veteran's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran underwent right ankle arthrodesis by open 
debridement and internal fixation in August 1997.

3.  The veteran's surgical wounds were well-healed and the 
fusion was solid by February 1998, and the preponderance of 
the evidence shows that the veteran could ambulate with a 
rocker bottom shoe and was not housebound since that time; 
since February 1, 1998, there is no medical evidence of 
severe post-operative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued  use of a wheelchair or crutches.

4.  The veteran continues to have complaints of pain at the 
subtalar joint and has no range of motion in the ankle, 
including the subtalar joint; with consideration of pain and 
an absence of any motion, his right ankle disability more 
closely approximates ankylosis in plantar flexion between 30 
and 40 degrees; it is not productive of ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an extension of a temporary 
total evaluation due to treatment for a service-connected 
right ankle disability requiring convalescence beyond January 
31, 1998, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.30 (2000).

2.  The schedular criteria for a 30 percent rating for the 
residuals of a right ankle fracture, status-post fusion, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5270 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that the RO 
has met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and Supplemental Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims.  The veteran was afforded 
VA examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  The veteran was also given the 
opportunity to appear and testify before both an RO Hearing 
Officer and a member of the Board to advance any and all 
arguments in favor of his claims.  As such, the Board finds 
that VA has met its duty to assist.
I.  Background

The veteran has been service-connected for the residuals of 
a right ankle fracture since a February 1980 rating 
decision.  A 20 percent disability evaluation was assigned 
at that time effective August 3, 1979, the day following the 
veteran's honorable discharge from service.  Since that 
time, the veteran has undergone surgical intervention to 
improve the painful and unstable right ankle joint.  Most 
recently, the veteran underwent right ankle arthrodesis by 
open debridement and internal fixation on August 18, 1997.  
He was discharged from the hospital two days following 
surgery in a non-weight-bearing status.  The veteran was 
advised to elevate the right leg as much as possible and use 
crutches.  It was estimated at that time that the veteran 
would have three to four months of convalescence.

Based on the evidence as outlined above, the veteran was 
granted a temporary total evaluation under 38 C.F.R. § 4.30 
by a September 1997 rating decision; that evaluation was 
assigned effective August 18, 1997, through October 31, 
1997.  The temporary total evaluation was extended through 
November 31, 1997, in an October 1997 rating decision and 
extended through January 31, 1998, in a December 1997 rating 
decision.  The veteran avers that the temporary total 
evaluation should be extended through August 31, 1998, as he 
was not released to return to work until September 1, 1998.

The medical evidence of record reveals that the veteran was 
walking without a cane or crutches in December 1997, and 
related no pain with stressing of the ankle fusion.  
Physical therapy was recommended to be performed at home 
with an expected return to work by March 15, 1998.  In 
February 1998, the veteran complained of pain at the 
subtalar joint and related continued use of an ankle brace 
as it helped ease the pain.  Examination performed at that 
time revealed a solid fusion and well-healed surgical 
wounds.  An orthopedic shoe with a rocker heel was 
recommended; work expectations were discussed although the 
veteran was continued in a no-work status.

In April 1998, the veteran returned to the orthopedic clinic 
for follow-up.  He was found to have pain and tenderness in 
the soft tissue around both malleoli.  The veteran was noted 
to have an unusual gait as he was turning his foot outward.  
He complained of night cramps, continued pain, and a 
continuing inability to work.  There was no detectable 
motion at the fusion site and the surgical wounds were again 
noted to be well-healed.  A nurse practitioner estimated the 
veteran's return to work to be August 1, 1998.

The veteran also underwent a VA examination in April 1998.  
He complained of swelling, pain, and limited weight-bearing 
of the right ankle.  The veteran related that he continued 
to wear an ankle brace.  Upon examination, he was found to 
have soft tissue swelling, violaceous discoloration, diffuse 
tenderness, and no range of motion in the ankle.  The 
veteran was only partially weight-bearing and crutches were 
recommended as well as continued use of the ankle brace.  
The examiner noted no incompletely healed surgical wounds 
and no house confinement due to the August 1997 surgery.

Treatment notes dated in May 1998 again estimated a return 
to work in August 1998, noting that the veteran had 
continued pain and tenderness around the lateral malleolus.  
In July 1998, the veteran presented with a small suture 
abscess and continued complaints of pain.  He was found to 
have no range of motion in the right ankle, including the 
subtalar joint.  It was noted that the veteran had been 
"disabled since surgery," and "unable to return to work 
due to ankle fusion and high demand of his work."  
Treatment notes dated in August 1998, reveal pain with 
movement of the subtalar joint, tenderness over both 
malleoli, and some atrophy of the right calf muscle.  The 
veteran was also found to have a slight limp with the use of 
a rocker bottom shoe.  

In October 1998, the veteran and his wife appeared before an 
RO hearing officer and testified that the veteran had 
returned to work on September 1, 1998, and had continued 
working on a trial basis.  The veteran stated that he was 
unable to return to work prior to that time due to continued 
pain and swelling in the right ankle and the need to soak 
his ankle and elevate the leg as much as possible.  The 
veteran testified that he had no movement in his right ankle 
and that he wore a shoe with a rocker heel.

In November 1998, the veteran again presented for VA 
examination and related constant pain, noting that it was 
much improved since his surgical fusion.  There was no 
motion at all found in the right ankle and subtalar joint, 
no drainage or extensive scarring, and only some mild heel 
valgus with the resulting fusion.

In February 2001, the veteran and his wife appeared before 
the Board and testified that the veteran had been working 
since September 1, 1998, but that his duties had changed as 
a result of his continued right ankle pain and limitation of 
motion.  The veteran testified that he was a truck driver 
and that he could no longer perform city routes because they 
involved too much getting in and out of the truck.  He 
stated that he performed long distance runs and wore his 
ankle brace when not driving the truck.  The veteran 
testified that he had pain daily, could not move his ankle 
up or down, and that he wore a shoe with a rocker bottom 
sole.  He stated that he could not return to work before 
September 1, 1998, because his doctor would not release him 
to work before that time as he required the ankle brace all 
the time which prevented him from driving.

At the February 2001 hearing before the Board, the veteran 
requested that extra-schedular assistance be considered if 
an increased evaluation could not be granted within the 
Schedule of Ratings found in 38 C.F.R. Section 4.

I.  Extension of  Temporary Total Convalescent Rating 

A total disability rating will be assigned pursuant to 
38 C.F.R. § 4.30 without regard to other provisions of the 
rating schedule when it is established by medical evidence 
that treatment of a service-connected disability resulted in:  
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued  use of a wheelchair or crutches; or (3) 
immobilization by cast, without surgery, of one major joint 
or more.

The Board finds that the veteran did not undergo surgery 
resulting in one month of convalescence beyond January 31, 
1998, nor was he immobilized by a cast.  As such, it must be 
determined if he had severe post-operative residuals beyond 
January 31, 1998, entitling him to an extension of the 
temporary total evaluation.

The medical evidence of record as of February 1, 1998, 
reveals that the veteran had well-healed surgical wounds, a 
solid fusion of the right ankle, no motion in the right 
ankle, and continued pain and tenderness.  He was able to 
ambulate with the use of a rocker bottom shoe without the 
continued need for crutches and was not confined to his 
house.  Although the veteran's right ankle was immobilized by 
the surgical fusion, that immobilization is not deemed to be 
"therapeutic immobilization" as it is a permanent fusion 
and not simply for therapeutic measures. 

It was reported in April 1998 that the veteran was only 
partially weight-bearing and crutches were recommended.  
However, clinical notes dated in February 1998, an additional 
clinical record dated in April 1998, and a follow-up clinical 
record in May 1998 do not show a need for any ambulatory aid 
and he was not clearly not housebound.  Accordingly, there 
was no continued need for crutches.  The Board finds no 
medical evidence of severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches, after January 31, 1998.  The Board 
also notes at this juncture that the veteran's continuation 
in a no-work status by his treating physicians is not reason 
alone to award a schedular temporary total evaluation under 
38 C.F.R. § 4.30.  The veteran was in receipt of a temporary 
total (100 percent) rating from August 18, 1997 through the 
end of January 31, 1998 or for a period of more than five 
months.  The preponderance of the medical evidence is against 
a finding that he met the criteria for an extension of the 
convalescence rating beyond January 31, 1998.  Therefore, the 
veteran's request for an extension of a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 must be denied.
                  


                                              II.  Increased 
Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's current 20 percent rating is the maximum 
evaluation allowed under 38 C.F.R. § 4.71a, Code 5271 for 
marked limitation of motion of an ankle.  However, as the 
medical evidence shows that he has no motion of the ankle, 
his disability is more properly rated as ankylosis of the 
ankle under 38 C.F.R. § 4,71a, Code 5270.  Under that code, a 
20 percent evaluation is assigned for ankylosis in the 
plantar flexion less than thirty degrees; a 30 percent 
evaluation is assigned for ankylosis in the plantar flexion 
between thirty and forty degrees, or in the dorsi-flexion 
between zero and ten degrees; and, a 40 percent evaluation is 
assigned for ankylosis in the plantar flexion at more than 
forty degrees, on in dorsiflexion at more than ten degrees 
with abduction, adduction, inversion or eversion deformity.  

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered.

The veteran continues to have complaints of pain at the 
subtalar joint and has no range of motion in the ankle, 
including the subtalar joint.  While ankylosis has not been 
specifically shown fixed between the degrees of plantar 
flexion or dorsiflexion that would warrant a rating in excess 
of 20 percent under Code 5270, it is the Board's judgment 
that, with consideration of pain and an absence of any 
motion, his right ankle disability more closely approximates 
ankylosis in plantar flexion between 30 and 40 degrees.  
Accordingly, a 30 percent rating for residuals of a right 
ankle fracture with status-post fusion is warranted.  The 
Board further finds that, since there is no medical evidence 
of ankylosis in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, a rating in 
excess of 30 percent is not warranted.  38 C.F.R. § 4.71a, 
Code 5270.

Although the Board, in the first instance, may not assign an 
extraschedular rating, it is noted that this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards; 
thus, referral of the case to appropriate VA officials, for 
consideration of an extra-schedular rating, is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran was hospitalized for right ankle surgery 
in 1997, after which he was in receipt of a temporary total 
(100) percent rating for his right ankle disability for 
approximately 5 and 1/2 months based on convalescence, and 
there have been no hospitalizations for this condition since 
that time.  While there are medical notes relating the 
veteran's inability to return to work from February to 
September 1998, the veteran has not submitted any employment 
records documenting his absence and it is clear by his own 
statements that he did return to work in September 1998.  The 
Board finds that the record does not show marked interference 
with employment due solely to the residuals of a right ankle 
fracture, beyond the industrial impairment acknowledged by 
the schedular rating, which, as the result of this decision, 
is now 30 percent.
 






ORDER

The schedular criteria for an extension of a temporary total 
evaluation due to treatment of the veteran's service-
connected right ankle disability requiring convalescence 
beyond January 31, 1998 having not been met, the appeal is 
denied.

A 30 percent rating for the residuals of a right ankle 
fracture, status-post fusion, is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



